975 A.2d 1277 (2009)
293 Conn. 902
Lovie DECHIO
v.
RAYMARK INDUSTRIES, INC., et al.
Supreme Court of Connecticut.
Decided July 16, 2009.
Philip M. Schulz, assistant attorney general, in support of the petition.
The petition by the defendant the second injury fund for certification for appeal from the Appellate Court, 114 Conn.App. 58, 968 A.2d 450 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the workers' compensation review board's dismissal of the second injury fund's appeal from an order to pay workers' compensation benefits pursuant to General Statutes § 31-355, on the ground that the second injury fund's appeal was untimely?"
The Supreme Court docket number is SC 18413.